Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Cody Lang Thomas, Appellant                            Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-14-00110-CR         v.                          1423904). Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we affirm appellant’s conviction and reverse the trial court’s
sentence and remand the cause to the trial court for a new punishment hearing.
       We note that the appellant, Cody Lang Thomas, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 20, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk